DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 12-17-21 has been entered.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto(US 2001/0006357.)

Re claims 1 and 8: The reference to Yamamoto is relied on to show the semiconductor device with 1st inverter(91) in parallel with XTAL (83)vibrating element. A second inverting element(110) is shown coupled to the input of the 1st inverter and XTAL and outputs an oscillating signal. A designed wave filter is shown (100) coupled to the output inverter that allows noise to be filtered from the oscillation signal frequency. Please see figure below and                         
                            ¶
                             
                            0072
                            .
                        
                    

    PNG
    media_image1.png
    1083
    876
    media_image1.png
    Greyscale

Re claim 4: a plurality of wave filters are coupled in series in fig 17A.
“[0072] The Schmitt circuit 110 shapes the waveform of the oscillation signal shown in FIG. 11C, the noise of which is reduced by the filter circuit 100, and generates a clock as shown in FIG. 11D. In the output signal of the filter circuit 110 shown in FIG. 11C, a point a at which the output voltage reaches a falling threshold voltage V.sub.H of the Schmitt circuit 110, corresponds to the falling trigger of the output signal of the Schmitt circuit. A point b at which the output voltage of the filter circuit 100 drops to a rising voltage V.sub.L of the Schmitt circuit 110, corresponds to the rising trigger of the output signal of the Schmitt circuit 110, and the output thereof is inverted. The noise between the falling and rising edges is smoothened by the filter circuit 100 and does not reach the falling voltage V.sub.L. The noise does not influence the output of the Schmitt circuit 110, and the waveform of the output is shaped almost completely.”
==============================================================================

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Akihiro(Applicant cite) and Quievy (4,906, 948).
The reference to Yamamoto is relied on to show the semiconductor device with 1st inverter(91) in parallel with XTAL (83)vibrating element. A second inverting element(110) is shown coupled to the input of the 1st inverter and XTAL and outputs an oscillating signal. A designed wave filter is shown (100) coupled to the output inverter that allows noise to be filtered from the oscillation signal frequency. Please see figure below:

    PNG
    media_image2.png
    1205
    975
    media_image2.png
    Greyscale

The reference does not suggest a particular wave filter such as a conventional bandpass or notch type, however, these are common filter designs and the references below show that bandpass filters, for example, have been designed to work with xtal oscillators, please see both Akihiro ref (21)(BPF)and the Quiey reference (31)(BPF) in figures below.


    PNG
    media_image3.png
    464
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    403
    680
    media_image4.png
    Greyscale

The references do not discuss the gate width ratio of the inverting amps being equal, however, this is a simple matter of design consideration, with regards the gain of the inverter amps for FET’s with CMOS designs and well within the level of skill for one of ordinary skill in the art.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the oscillator device with output inversion can be enhanced by way of filtering the wave output to reduce noise on the output signal, for example with BPF, as shown above in references to Akihiro and Quievy and also, the inverter gain via the gate width ratios being consistent(equal) allows for a matched gain, for the inverting amps in the device, as a simple matter of design consideration. 


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849